DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-15 and 22-31,1 in the reply filed on 11/15/21 is acknowledged.
Claims 1-5 and 6-21 are cancelled. Elected claims 6-15 and 22-31 will be examined as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-13 and 22-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao, et al. (US 2011/0127331, herein Zhao).2	Regarding claims 6 and 22, Zhao teaches a method and non-transitory computer-readable storage device storing data instructions that, when executed by a processing device, cause the processing device to: 	generating a first area having an image (paragraph 0061: patch area 503); 	generating a second area having an optical code that includes marks and a background (paragraph 0061: background pattern); and 	providing the first area and the second area (paragraph 0061), wherein the method further comprises: 	when the optical code is generated or provided, picking a color average from a region of the first area (paragraph 0061: average color levels).	Regarding claims 7 and 23, Zhao teaches picking the color average from the region of the first area includes picking one or more colors that stand out in the region (paragraph 0058).	Regarding claims 8 and 24, Zhao teaches picking the color average from the region of the first area includes determining one or more colors that have more than a threshold amount of contrast to the background (paragraph 0058).	Regarding claims 9 and 25, Zhao teaches determining one or more colors that have more than a threshold amount of contrast to the background includes measuring a brightness value (paragraph 0040).	Regarding claims 10 and 26, Zhao teaches determining the brightness value by converting the one or more colors to a grayscale representation (paragraph 0086).	Regarding claims 11 and 27, Zhao teaches converting the one or more colors to the grayscale representation includes, with the one or more colors in a YUV representation, using a Y value of the one or more colors (paragraph 0076).	Regarding claims 12 and 28, Zhao teaches the second area has more than a threshold amount of contrast with the first area (paragraph 0058).	Regarding claim 13, Zhao teaches the marks are darker than the background (paragraph 0058). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wang, et al. (US 2017/0061184, herein Wang).3	Regarding claims 15 and 30, Zhao teaches the method and computer readable storage as recited in claims 6 and 22, as discussed above.	Zhao does not explicitly teach generating the second area includes:	translating data into mark distances, each of the mark distances being measured from an axis point on an axis in a direction orthogonal to the axis; and 	forming a mark at an end of each of the mark distances, thereby forming the marks of the optical code.	Wang teaches generating the second area includes:	translating data into mark distances, each of the mark distances being measured from an axis point on an axis in a direction orthogonal to the axis (paragraph 0039); and 	forming a mark at an end of each of the mark distances, thereby forming the marks of the optical code (paragraph 0039).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Zhao and Wang, because such a combination improves the functioning of barcode readers (paragraph 0011 of Wang).	Regarding claim 31, Zhao teaches a method comprising: 	generating a first area having an image (paragraph 0061: patch area 503); 	generating a second area having an optical code that includes marks and a background (paragraph 0061: background pattern); and 	providing the first area and the second area (paragraph 0061), wherein the method further comprises: 	when the optical code is generated or provided, picking a color average from a region of the first area (paragraph 0061: average color levels).	Zhao does not explicitly teach generating the second area includes:	translating data into mark distances, each of the mark distances being measured from an axis point on an axis in a direction orthogonal to the axis; and 	forming a mark at an end of each of the mark distances, thereby forming the marks of the optical code.	Wang teaches generating the second area includes:	translating data into mark distances, each of the mark distances being measured from an axis point on an axis in a direction orthogonal to the axis (paragraph 0039); and 	forming a mark at an end of each of the mark distances, thereby forming the marks of the optical code (paragraph 0039).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Zhao and Wang, because such a combination improves the functioning of barcode readers (paragraph 0011 of Wang).
Allowable Subject Matter
Claims 14 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 Claims 22-31 were added by this response. They are directed to the same subject matter as elected claims 6-15.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 In addition to the cited paragraphs, please see also the associated figures.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.